969 So. 2d 1182 (2007)
Q.M., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2705.
District Court of Appeal of Florida, First District.
December 5, 2007.
Nancy Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The condition of probation requiring the child to attend family counseling if recommended by the Department of Juvenile Justice is stricken on the ground that it is an improper delegation of judicial authority. See Huffman v. State, 472 So. 2d 469 (Fla. 1st DCA 1985); In Interest of T.L.D., 586 So. 2d 1294 (Fla. 4th DCA 1991). In all other respects, the order withholding adjudication of delinquency is affirmed.
Affirmed as modified.
WEBSTER, PADOVANO, and POLSTON, JJ., concur.